DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicants claim priority to provisional Application No. 63/169699, filed 4/1/2021 and is granted the priority date.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 10, 17, 18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. US2022/0100702 in view of Norris et al. US2022/0036286 in view of Datta et al. US11023433
Regarding claim 1, Shaw teaches: receiving a request to migrate data of a source filer to a destination filer; (Shaw see paragraph 0005 stub files to be moved from source location to target location)
identifying one or more sub-clients of the source filer, wherein at least one sub-client of the one or more sub-clients comprises a logical grouping of data associated with a data agent of a client computing device in communication with the source filer; (Shaw see paragraph 0027 0040 identifying objects comprising of multiple files to migrate based on policy determined by user or administrator. Objects of multiple files reads on logical grouping of data, user or admin reads on data agent, set of data to migrate set by user/admin reads on sub client)
creating one or more sub-clients on the destination filer, wherein each sub-client of the one or more sub-clients of the destination filer corresponds to a sub-client of the selected one or more sub-clients; 
synchronizing data of each sub-client of the selected one or more sub-clients with a corresponding sub-client of the created one or more sub-clients on the destination filer, wherein synchronizing comprises: 
identifying a file of a sub-client of the selected one or more sub-clients; (Shaw see paragraph 0027 0036 0040 0046 0047 identifying stub files to migrate based on user/admin determined policy and generating selected sub files on target location. Generating the stub on target location reads on creating and synchronizing.)
determining that the identified file is a first stub file, wherein the first sub file comprises a first reference to first data of the sub-client that is stored in a secondary storage device which is distinct from the source filer; (Shaw see paragraph 0016 “a “stub file” refers to a file placed in an original file location on a storage device when the original file is archived to an archive location”)
storing the second stub file at a sub-client of the one or more created sub- clients on the destination filer; and (Shaw see paragraph 0046 0047 stub file generated on target location as identified by policy for migration and updating to replace source storage path information)
Shaw does not distinctly disclose: presenting the identified one or more sub-clients to a user of a client computing device, wherein the presenting comprises displaying a prompt requesting a selection of one or more sub-clients from the identified one or more sub-clients; 
receiving a selection of one or more sub-clients from the identified one or more sub- clients;
based on determining that the first stub file is not compatible with the destination filer, creating a second stub file, wherein the second stub file comprises a second reference to the first data referenced by the first stub file, 
wherein the creating of the second stub file comprises converting first information in the first stub file, which is in a first format that is compatible with the source filer, into second information of the second stub file, which is in a second format compatible with the destination filer;
However, Norris teaches: presenting the identified one or more sub-clients to a user of a client computing device, wherein the presenting comprises displaying a prompt requesting a selection of one or more sub-clients from the identified one or more sub-clients; 
receiving a selection of one or more sub-clients from the identified one or more sub- clients; (Norris see paragraph 0039 fig.2 , user interface for selecting user profiles)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of migrating stub files as taught by Shaw to include an interface to select users as taught by Norris for the predictable result of more efficiently making user selections.
Shaw does not distinctly disclose: based on determining that the first stub file is not compatible with the destination filer, creating a second stub file, wherein the second stub file comprises a second reference to the first data referenced by the first stub file, 
wherein the creating of the second stub file comprises converting first information in the first stub file, which is in a first format that is compatible with the source filer, into second information of the second stub file, which is in a second format compatible with the destination filer;
Datta teaches: based on determining that the first stub file is not compatible with the destination filer, creating a second stub file, wherein the second stub file comprises a second reference to the first data referenced by the first stub file, 
wherein the creating of the second stub file comprises converting first information in the first stub file, which is in a first format that is compatible with the source filer, into second information of the second stub file, which is in a second format compatible with the destination filer; (Datta see col. 3 lines 11-28 col. 4 lines 18-65 col. 5 lines 19-43 col. 7 lines 12-28 stub file referring to file in local storage with specific versions and formats and performing data replication and deep copy determining that stub file is incompatible with target clusters performing deep copy process retrieving data referenced from file to local storage. Examiner also notes the negative limitations recited)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of migrating stub files as taught by Shaw to include stub file replication and synchronization as taught by Norris for the predictable result of more efficiently storing and organizing data.

Regarding claim 2, Shaw as modified further teaches: wherein the first stub file is compatible with the source filer, and not compatible with the destination filer, and the second stub file is compatible with the destination filer, and not compatible with the source filer.  (Shaw see paragraph 0046-0048 migration of stub file such that stub file is generated on target location and path information from source is replaced with stub file on target location and subsequently deletes stub file on source)

Regarding claims 9, 10, 17, 18, note the rejection of claim(s) 1, 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.


Claim(s) 3, 4, 11, 12 and 19, 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. US2022/0100702 in view of Norris et al. US2022/0036286 in view of Datta et al. US11023433 in view of Dasari et al. US2012/0131573
Regarding claim 3, Shaw further teaches: wherein the first information of the first stub file comprises and wherein the second information of the second stub file comprises
Shaw does not teach: identifying information of the source filer identifying information of the destination filer that differs from the identifying information of the source filer
However, Dasari teaches: identifying information of the source filer identifying information of the destination filer that differs from the identifying information of the source filer (Dasari see paragraph 0036 migration policy based on storage type with multiple storage type lists indicating types and tiers of storage devices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of migrating stub files as taught by Shaw to include a type of storage as taught by Dasari for the predictable result of more efficiently making migration policy.

Regarding claim 4, Shaw as modified further teaches: wherein the identifying information of the source filer indicates one or more of: the first format, a manufacturer of the source filer, and a model type of the source filer; and wherein the identifying information of the destination filer indicates one or more of: the second format, a manufacturer of the destination filer, and a model type of the destination filer. (Dasari see paragraph 0036 migration policy based on storage type with multiple storage type lists indicating types and tiers of storage devices where type reads on model type)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of migrating stub files as taught by Shaw to include a type of storage as taught by Dasari for the predictable result of more efficiently making migration policy.


	Regarding claim 11, see rejection of claim 3

	Regarding claim 12, see rejection of claim 4

Regarding claim 19, see rejection of claim 3

Regarding claim 20, see rejection of claim 4

Claim(s) 5-8, 13-16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. US2022/0100702 in view of Norris et al. US2022/0036286 in view of Datta et al. US11023433 in view of Zeina Saad, "FREEZE!!! WHAT’S A DATA FREEZE AND HOW TO COME OUT OF IT IN ONE PIECE", 8/30/2016, Cloud for Good, https://cloud4good.com/announcements/what-is-a-data-freeze/ hereinafter referenced as Saad. 
Regarding claim 5, Shaw does not teach: receiving a cutoff date by which to migrate data of the selected one or more sub-clients from the source filer to the destination filer; 
determining whether a current date is the cutoff date; and
in response to a determination that the current date is the cutoff date, determining whether there is a difference in the data of each sub-client of the selected one or more sub-clients with their corresponding sub-client on the destination filer
Saad further teaches: receiving a cutoff date by which to migrate data of the selected one or more sub-clients from the source filer to the destination filer; 
determining whether a current date is the cutoff date; and (Saad see page 1, data migration to new system based on cutoff date for example scheduled for Monday morning)
in response to a determination that the current date is the cutoff date, determining whether there is a difference in the data of each sub-client of the selected one or more sub-clients with their corresponding sub-client on the destination filer. (Saad see page 1, data migration to new system based on cutoff date such that updates are made to old system before data freeze then migrated so new system reflects updated data where update data reads on differences)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of migrating stub files as taught by Shaw to include migration cutoff as taught by Saad for the predictable result of more efficiently making migration policy.


Regarding claim 6, Shaw does not teach: in response to a determination that there is a difference in the data of at least one sub- client of the selected one or more sub-clients with its corresponding sub-client on the destination filer, performing a second synchronization of data between the corresponding sub-clients having the determined differences
Saad further teaches: in response to a determination that there is a difference in the data of at least one sub- client of the selected one or more sub-clients with its corresponding sub-client on the destination filer, performing a second synchronization of data between the corresponding sub-clients having the determined differences (Saad see page 1, data migration to new system based on cutoff date such that updates are made to old system before data freeze then migrated so new system reflects updated data where update data reads on differences)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of migrating stub files as taught by Shaw to include migration cutoff as taught by Saad for the predictable result of more efficiently making migration policy.

Regarding claim 7, Shaw further teaches: disabling access to the source filer after the synchronization is performed between the sub-clients (Shaw see paragraph 0046-0048 migration of stub file such that stub file is generated on target location and path information from source is replaced with stub file on target location and subsequently deletes stub file on source)
based on determining that a cutoff date has passed (Saad see page 1, data migration to new system based on cutoff date such that updates are made to old system before data freeze then migrated so new system reflects updated data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of migrating stub files as taught by Shaw to include migration cutoff as taught by Saad for the predictable result of more efficiently making migration policy.

Regarding claim 8, Shaw further teaches: requesting authorization to perform a cutover from the source filer to the destination filer, wherein the cutover from the source filer to the destination filer comprises: 
updating a data agent of the client computing device to use a sub-client on the destination filer rather than the corresponding sub-client on the source filer (Shaw see paragraph 0046-0048 migration of stub file such that stub file is generated on target location and path information from source is replaced with stub file on target location and subsequently deletes stub file on source)
Shaw does not teach: receiving a cutoff date by which to migrate data of the selected one or more sub-clients from the source filer to the destination filer; 
determining whether a current date is the cutoff date; and
Saad further teaches: receiving a cutoff date by which to migrate data of the selected one or more sub-clients from the source filer to the destination filer; 
determining whethera current date is the cutoff date; and (Saad see page 1, data migration to new system based on cutoff date for example scheduled for Monday morning)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of migrating stub files as taught by Shaw to include migration cutoff as taught by Saad for the predictable result of more efficiently making migration policy.

Regarding claims 13-16, note the rejection of claim(s) 5-8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Response to Arguments
	Applicant’s argument: Prior art of record does not teach newly amended claims
	Examiner’s response: Applicant’s argument is moot as newly amended claims are responded to with new art in the above rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN S LIN/Examiner, Art Unit 2153